MFS® INVESTMENT MANAGEMENT , BOSTON, MASSACHUSETTS02116-3741 (617) 954-5000 July 2, 2012 VIA EDGAR United States Securities & Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust XIII (the “Trust”) (File Nos. 2-74959 and 811-3327) on Behalf of MFS® Diversified Income Fund, MFS® Global Real Estate Fund, MFS® Government Securities Fund and MFS® New Discovery Value Fund(the “Funds”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectuses and Statements of Additional Information for the Funds do not differ from those contained in Post-Effective Amendment No. 51 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on June 27, 2012. Please call the undersigned at (617) 954-5843 or Jennifer Moore at (617) 954-5923 with any questions you may have. Very truly yours, BRIAN E. LANGENFELD Brian E. Langenfeld Vice President and Senior Counsel BEL/bjn
